Order entered April 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01391-CV

                             MARSHA FONTANIVE, Appellant

                                               V.

                              CDX HOLDINGS, INC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01736-A

                                           ORDER
       We GRANT the parties’ April 27, 2015 joint motion to abate appeal for settlement

purposes, SUSPEND the briefing deadlines, and ABATE the appeal. The appeal will be

reinstated June 26, 2015 or upon motion by the parties to reinstate and dismiss or reinstate and

reset the briefing deadlines, whichever occurs sooner.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE